IN THE SUPREME COURT OF PENNSYLVANIA

                                :
OFFICE OF DISCIPLINARY COUNSEL, :               No. 2414 Disciplinary Docket No. 3
                                :
                  Petitioner    :               No. 111 DB 2017
                                :
           v.                   :               Attorney Registration No. 75106
                                :
GEORGE KOTSOPOULOS,             :               (Montgomery County)
                                :
                 Respondent     :


                                         ORDER


PER CURIAM


      AND NOW, this 30th day of October, 2017, upon consideration of the

Recommendation of the Three-Member Panel of the Disciplinary Board, the Joint

Petition in Support of Discipline on Consent is granted, and George Kotsopoulos is

suspended on consent from the Bar of this Commonwealth for a period of one year. He

shall comply with all the provisions of Pa.R.D.E. 217.

      Respondent shall pay the costs incurred by the Disciplinary Board in the

investigation and prosecution of this matter.